Title: To Thomas Jefferson from Johann Friedrich Daniel Lobstein, 9 August 1824
From: Lobstein, Johann Friedrich Daniel
To: Jefferson, Thomas


                            
                            
                                Philadephie le 9 Aout 1824
                            
                        Je prie Votre Excellence de me pardonner ma hardiesse de cette Lettre.  J’espère que Votre Excellence Se rappellera peut être encor que j’ai eu L’honneur d’être honoré d’une Lettre de Son Excellence le 10 Octobre 1822 lorsque j’ai eu L’honneur de Lui envoyer le Prospectus de ma Topographie de Philadelphie, sur lequel ouvrage Votre Excellence a bien voulu être Un de mes Souscripteurs; mais malheureusement cet Ouvrage n’a pas pu être imprimé dans ce Pays à causer des Fraix d’impression, e je fus obligé d’envoyer mon manuscript en Europe, et j’espere d’obtenir cet ouvrage vers la fin de L’année, et je ne manquerai pas alors d’envoyer de suite un Exemplaire à Votre Excellence, comme un Temoignage de mon profond Respect.  J’ai publié pendant ce temps un autre petit ouvrage pour les Elèves en medecine sur la maniere d’interroger des malades; j’ai publié cet ouvrage en anglais sous le titre: a general guide for practising Physicians in the Examination of the sick, et j’ai eu le plaisir de l’avoir vu très bien reçu, ce qui a causé que malgré de mes Envis j’ai eu l’honneur d’être reçu membre des Sociétés de Medecine les plus renommées dans les Etats-Unis.  En 1815 je publia en Europe un Ouvrage sur les Effets extraordinaires du Phosphore dans le traitement de différentes maladies, lequel ouvrage j’ai eu le Bonheur qu’il fut aussi accueilli très favorablement en France, en Allemagne, et en Angleterre, mais comme ma premiere Edition de cet ouvrage fut en Langue française, et comme ce Remede promet des grands avantages à L’humanité souffrante, et que le Phosphore n’est pas encor assez connu aux Etats-Unis et que j’ai fais plusieurs nouvelles observations sur ce Remede dans ce Pays, et que mes Essais furent couronnés de même avec beaucoup de succès, je me suis decidé d’en publier aussi une Edition en Langue anglaise, et comme je fus honoré deja d’un grand nombre de Souscripteurs non seulement des premiers médecins de Philadelphie, de Newyork, de Boston, de Lexington, et des autres villes, mais aussi de beaucoup de  distinguées qui aiment la Littérature, j’ai voulu solliciter très humblement auprès de Votre Excellence si Votre Excellence voudroit me daigner de m’accorder cet honneur insigne d’être de même Un des Souscripteurs pour cet ouvrage, mais non pas comme Souscripteur en payant, car je serois assez recompenssé par cet honneur insigne si Votre Excellence voudroit m’accorder cette faveur de me permettre aussitôt que L’ouvrage sera imprimé d’envoyer un Exemplaire à Votre Excellence comme une marque de mon Attachement sincère et de mon profond Respect pour Sa Personne.Je serois au comble de mes vœux, et il me seroit infiniment flatteur si les Occupations nombreuses de Votre Excellence permettaient de me faire savoir par quelques Lignes si Votre Excellence voudroient m’accorder cette Faveur, et je garderai toujours Les Lettres de Votre Excellence comme un Trésor precieux.J’ai l’honneur d’être avec le plus profond Respect De Son Excellence le très humble et très obeissant Serviteur
                            Lobstein M. D.
                        No: 100. Spruce Street. Editors’ Translation
                            
                            
                                Philadelphia,
                                9 August 1824
                            
                        I beg your Excellency to forgive me for the boldness of this Letter.  I hope that His Excellency will perhaps still remember that I had the honor of being honored with a Letter of His Excellency on 10 October 1822, when I had The honor of sending His Excellency the Prospectus of my Topography of Philadelphia, His Excellency was willing to be one of my Subscribers for this book; but unfortunately, this Work could not be printed in this country because of the printing costs, and I was obliged to send my manuscript to Europe, and I hope to obtain this Book around the end of The year, and I will not fail then to send a Copy of it to Your Excellency, as a Token of my profound respect.  Meanwhile, I published another small book for Medical Students on the manner in which to interrogate patients; I published this work in English under the title: a general guide for practicing Physicians in the Examination of the sick, and I have had the pleasure of having seen it be very well received, which caused that despite my Essays, I have had the honor of being accepted as a member of the most renown Societies of Medicine in the United States.  In 1815, I published in Europe a Book on the extraordinary Effects of Phosphorus in the treatment of various diseases, and I have had the Happiness to see that this book was also very favorably received in France, in Germany, and in England, but as my first Edition of this book was written in French, and as this Remedy promises great advantages to suffering Humanity, and as Phosphorus is not yet known in the United States, and as I have made several new observations on this Remedy in this Country, and as my Essays were also crowned with much Success, I have decided to also publish another Edition of it in English, and as I have already been honored with a great number of Subscribers, not only from the first physicians in Philadelphia, in New York, in Boston, in Lexington, and in other cities, but also from many distinguished  who like Literature, I wanted to ask very humbly Your Excellency whether Your Excellency would condescend to grant me the notable honor of being also One of the Subscribers to this book, but not as a paying Subscriber, because I would be rewarded enough by the notable honor Your Excellency would do me in granting me this favor to allow me to send a Copy of it to His Excellency as soon as it is printed, as a token of my Sincere Attachment and my profound Respect for His Person.All my Wishes would be granted, and it would be infinitely flattering to me If His Excellency’s numerous Occupations allowed Him to let me Know with a few lines If Your Excellency would be willing to grant me this Favor, and I will always keep Your Excellency’s Letters as a precious Treasure.I have the honor to be with the most profound Respect, the very humble and very obedient Servant Of His Excellency
                            Lobstein M. D.
                        No 100 Spruce Street